Appeal from an order of the Court of Claims (McCabe, J.), dated January 18,1982, which granted petitioners’ motion for discovery prior to the filing of a claim against the State. Order reversed, on the law, without costs or disbursements, and motion denied. Petitioners have failed to set forth *505adequate grounds demonstrating the need for disclosure to aid them in bringing a claim against the State. They possess sufficient information to frame a claim and identify the proper parties. Petitioners may pursue their request to file a late claim and should permission be granted, they may request appropriate discovery after issue has been joined. Titone, J. P., Weinstein, Thompson and Brown, JJ., concur.